Third District Court of Appeal
                               State of Florida

                         Opinion filed October 18, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                        Nos. 3D16-2440 & 3D16-2129
  Consolidated Lower Tribunal Nos. 16-4431RP, 16-4836RP, 16-4875RP, & 16-
                                   4912RP
                             ________________


          The Seminole Tribe of Florida and City of Miami,
                                   Appellants,

                                        vs.

        Department of Environmental Protection and Florida
              Environmental Regulation Commission,
                                   Appellees.



      Appeals from an order of the Division of Administrative Hearings.

      Lewis Longman & Walker P.A., and Amy Taylor Petrick, Andrew J.
Baumann, Rachael B. Santana, and Christopher D. Johns (West Palm Beach), for
appellant The Seminole Tribe of Florida; Victoria Méndez, City Attorney, and
Kerri L. McNulty, Assistant City Attorney, for appellant City of Miami.

      Robert A. Williams, Chief Deputy General Counsel, and Francine M.
Ffolkes, Deputy General Counsel, Florida Department of Environmental Protection
(Tallahassee), for appellees.

Before ROTHENBERG, C.J., and SALTER and LUCK, JJ.
      PER CURIAM.

      In these consolidated appeals, The Seminole Tribe of Florida (“the Seminole

Tribe”) and the City of Miami (“the City”) appeal from a corrected order entered

by the Division of Administrative Hearings dismissing their petitions for

administrative determination of invalidity of proposed rule revisions (“rule

challenge petitions”) as untimely filed pursuant to section 120.56(2)(a), Florida

Statutes (2016). We reverse the corrected order dismissing the Seminole Tribe’s

and the City’s rule challenge petitions as untimely and remand for further

proceedings.

      The consolidated order on appeal dismissed the rule challenge petitions filed

by four petitioners, the Seminole Tribe, the City,       Florida Pulp and Paper

Association Environmental Affairs, Inc. (“Florida Pulp and Paper”), and Martin

County, based on the administrative law judge’s determination that each petition

was untimely filed pursuant to section 120.56(2)(a).1 Following the entry of the

corrected order of dismissal, the Seminole Tribe and the City filed their appeals,

which appeals were consolidated by this Court, and Florida Pulp and Paper

appealed to the First District Court of Appeal.2

      In the appeal before the First District Court of Appeal and in the

1 The rule challenge petitions were filed on the following dates: August 8, 2016 by
the Seminole Tribe; August 19, 2016 by the City; August 23, 2016 by Florida Pulp
and Paper; and August 25, 2016 by Martin County.
2 Martin County did not file an appeal.



                                             2
consolidated appeals before this Court, it was argued that the rule challenge

petitions were timely because they were filed, as required by section 120.56(2)(a),

“within 20 days after the . . . revised statement of estimated regulatory costs, if

applicable, has been prepared and made available as provided in s. 120.541(1)(d).”

Prior to this Court’s oral argument, the First District issued an opinion reversing

the corrected order of dismissal as to Florida Pulp and Paper and remanded for

further proceedings. Fla. Pulp & Paper Ass’n Envtl. Affairs, Inc. v. Dep’t of Envtl.

Prot., 223 So. 3d 417 (Fla. lst DCA 2017).3 We agree with and adopt our sister

court’s well-reasoned opinion, which is applicable to the consolidated appeals

before this Court, and therefore, we reverse the corrected order of dismissal as to

the Seminole Tribe and the City and remand for further proceedings.4

      Reversed and remanded.




3 The factual and procedural background and the analysis are set forth in the First
District’s opinion.
4 As in the appeal before the First District, the Seminole Tribe and the City also

asserted that their rule challenge petitions were timely filed pursuant to a separate
“point of entry” set forth in section 120.56(2)(a), which allows for a petition to be
filed “within 20 days after the date of publication of the notice required by s.
120.54(3)(d).” Because we have determined that the Seminole Tribe’s and the
City’s rule challenge petitions were timely filed based on the point of entry relating
to the revised statement of estimated regulatory costs, we need not and decline to
address this additional argument raised on appeal.

                                             3